Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is response to the Amendments and remarks filed on 12/03/2021.
2.	Claims 1-20 have been previously canceled.
3.	Claims 21, 28 and 35 have been Amended.
4.	The 35 USC 103(a) rejection of claims 21-40 has been withdrawn due to the amendment and the remarks filed on 12/03/2021.
5.	Claims 21-40 are allowed.

REASON FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation method/system comprising requesting, by an application generation service, a confirmation from the client that an operation of the application is to be directed to a particular object type of one or more object types detected in the one or more example content items; 
obtaining by the application generation service, the confirmation from the client that the operation of the application is to be directed to the a particular object type; and in response to obtaining the confirmation, providing, to the client by the application generation service, an indication of one version of the application prepared at the application generation service, wherein the one version of the application is prepared by the application generation service without obtaining source code of the application from the client.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure. 

Potter (US 20040015368) discloses:  High availability for asynchronous requests an application view client for generating a service request on behalf of a client application, the service request comprising a request document and a service response listener.

Vera (US 11063925) discloses: Client registration for authorization; the aggregator service is requesting issuance of the application client ID to access the authorizing service on behalf of the application; in response to the first communication, generating, by the authorizing service, the application client ID and issuing the application client ID to the aggregator service; receiving, at the authorizing service.


Freed (US 6269473) discloses: Currently software is designed to meet the needs of potential customers by analyzing the generic requirements of a broad set of customers. These requirements then become input to the software development process where a version of the software that meets those requirements is generated. As new or changing requirements are captured from potential a or existing user base, a the configuration-request passed from a client module to a server module is to have the client module's implementation call a configure method manually on the server module's abstraction. New version of the software is generated as quickly as possible to meet them. The external client module can make its service request to either abstraction configuration.

Reeder (US 7404176) discloses:  The controller  can manipulate a model  in response to an interaction of a user with the computer system, an application developer to 

 Paladino (US 8327351) discloses: Typically a client, such as a customer to the business application software and service, will have separate application server installs for development, If the client or customer creates a new version of the application, the package manager 322 will review the system modifications and may remove such information from the file store.

Title: Dynodroid: An input generation system for android apps; author: A Machiry published on 2013.
 
Title: R-OSGi: Distributed applications through software modularization, author:  A Vogel, published on 2001.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CHAMELI DAS/Primary Examiner, Art Unit 2196